Case: 21-40507     Document: 00516228963         Page: 1     Date Filed: 03/08/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        March 8, 2022
                                  No. 21-40507
                                                                       Lyle W. Cayce
                                Summary Calendar                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Raza Services, L.L.C.; Amir Raza, Individually,

                                                        Defendants—Appellants.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 3:19-CV-143


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          On December 30, 2013, Raza Services executed a promissory note on
   a $522,000 loan from the Small Business Administration. Roughly two years
   later, Raza Services defaulted on its obligations under the note. The United
   States filed suit in district court to recover debts owed under the note. Raza


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40507      Document: 00516228963          Page: 2   Date Filed: 03/08/2022




                                    No. 21-40507


   Services contended that the SBA had released all claims related to the note
   in a settlement agreement in a prior state court proceeding. After holding a
   hearing at which Raza Services’s counsel conceded that the neither the
   settlement agreement nor the underlying state court litigation involved the
   SBA note at issue in the case before the district court, the district court
   granted summary judgment for the United States. Raza Services appealed.
                                        ***
          We review an award of summary judgment de novo. FDIC v. Selaiden
   Builders, Inc., 973 F.2d 1249, 1253 (5th Cir. 1992). Summary judgment is
   appropriate only if the pleadings, the discovery and disclosure materials on
   file, and any affidavits show that there is no genuine issue as to any material
   fact and that the movant is entitled to judgment as a matter of law. Fed. R.
   Civ. P. 56. “Typically, suits on promissory notes provide fit grist for the
   summary judgment mill.” FDIC v. Cardinal Oil Well Servicing Co., 837 F.2d
   1369, 1371 (5th Cir. 1988).
          On appeal, Raza Services argues that the district court erred in
   disposing of this case on summary judgment because the settlement
   agreement is ambiguous, precluding disposition by summary judgment. Raza
   Services points to a provision in the settlement agreement wherein Raza
   Services agrees to release Texas First Bank—the plaintiff in the state case
   and another creditor of Raza Services—from any claims “arising out of the
   Loan Documents.” The phrase “Loan Documents” in the agreement refers
   to three loans Texas First Bank made to Raza Services on January 17, 2013,
   which Raza Services had also defaulted on. Raza Services argues that since
   Texas First Bank had, by the time of settlement, assigned one of these loans
   to the SBA, it is unclear whether the settlement agreement releases other
   loans that the SBA made to Raza Services, or only those arising out of the
   Loan Documents.




                                         2
Case: 21-40507     Document: 00516228963          Page: 3   Date Filed: 03/08/2022




                                   No. 21-40507


         We find no ambiguity in the settlement agreement, and no merit in
   Raza Services’s argument. The settlement agreement only releases Raza
   Services from claims related to the three loans made by Texas First Bank on
   January 17, 2013. Nowhere is the loan at issue here—made by the SBA to
   Raza Services on December 30, 2013—mentioned in the settlement
   agreement. Nor was it ever at issue in the underlying state court litigation
   between Texas First Bank and Raza Services. There is simply nothing in the
   settlement agreement that would allow a reasonable juror to conclude that
   the agreement absolves Raza Services of liability for its default on the
   December 30, 2013 promissory note. The fact that in the agreement Raza
   Services releases Texas First Bank from any claims arising from a loan that
   Texas First Bank later assigned to the SBA has no bearing on Raza Services’s
   obligations under an entirely different loan, made directly from the SBA.
   Raza Services’s counsel conceded this before the district court and there is
   nothing in the settlement agreement to suggest he was mistaken.
         We AFFIRM the district court’s judgment.




                                        3